Citation Nr: 9936245	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  90-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, not to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In its November 1997 decision, the 
Board denied service connection for PTSD and found that the 
veteran had not raised the issue of service connection for 
any other psychiatric disorder.  The veteran appealed to the 
United States Court of Claims for Veterans Appeals (Court).  
In a joint motion for remand filed with the Court in June 
1999, the parties stated that the veteran had decided not to 
pursue his claim for service connection for PTSD.  However, 
the parties requested the Court to vacate and remand the case 
to the Board with regard to the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  In its July 1999 order, the Court granted the motion 
and vacated and remanded the issue to the Board.


REMAND

In a July 1999 Joint Motion for Remand and to Stay Further 
Proceedings, it was agreed by both parties to this action 
that the veteran's right to due process had been violated.  
It was stated, "The Board is required to adjudicate, or if 
appropriate remand for further development, all issues 
reasonably raised from a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  See 
Brannon v. West, 12 Vet.App. 32, 34 (1998); EF v. Derwinski, 
1 Vet.App. 342, 326 (1991)."

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following action:

The RO is to review the claim of service 
connection for an acquired psychiatric 
disorder, other than PTSD.  Any 
procedural and due process defects 
created by the omission of this issue in 
past actions are to be corrected. If the 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

